Name: Commission Regulation (EEC) No 2832/80 of 31 October 1980 amending Regulation (EEC) No 2725/80 opening an invitation to tender for the mobilization of common wheat flour as food aid for Algeria
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 292/72 Official Journal of the European Communities 1 . 11 . 80 COMMISSION REGULATION (EEC) No 2832/80 of 31 October 1980 amending Regulation (EEC) No 2725/80 opening an invitation to tender for die mobilization of common wheat flour as food aid for Algeria Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals (J), as last amended by Regulation (EEC) No 1870/80 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 laying down the condi ­ tions for the mobilization of cereals as food aid (3), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 2725/80 of 24 October 1980 (4) issued an invitation to tender for the mobilization of common wheat flour as food aid for Algeria ; Whereas, for the sake of convenience, Algeria has requested that the product should be supplied in sacks of 50 or 68 kilograms net ; HAS ADOPTED THIS REGULATION : Article 1 Article 1 (4) of Commission Regulation (EEC) No 2725/80 of 24 October 1980 is amended as follows : The first sentence of the first subparagraph shall read : The product referred to in paragraph 1 is to be delivered in new sacks of a capacity of 50 or 68 kilograms net.' Article 2 This Regulation shall enter into force on 1 November 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 October 1980 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 184, 17 . 7 . 1980, p. 1 . (J) OJ No L 281 , 1 . 11 . 1975, p. 89 . (4) OJ No L 281 , 25. 10 . 1980, p . 15 .